Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 1 of 10 PageID #: 34




                                                           19cv791




                                              Douglas C. Palmer

                                               /s/Priscilla Bowens
   2/8/2019
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 2 of 10 PageID #: 35
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 3 of 10 PageID #: 36




                                                             19cv791




                                              Douglas C. Palmer


    2/8/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 4 of 10 PageID #: 37
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 5 of 10 PageID #: 38




                                                              19cv791




                                              Douglas C. Palmer


     2/8/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 6 of 10 PageID #: 39
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 7 of 10 PageID #: 40




                                                            19cv791




                                              Douglas C. Palmer


    2/8/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 8 of 10 PageID #: 41
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 9 of 10 PageID #: 42




                                                            19cv791




                                             Douglas C. Palmer


   2/8/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00791-WFK-CLP Document 2 Filed 02/08/19 Page 10 of 10 PageID #: 43
